Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the applicant remarks/arguments filed 11/4/2022 (pages 8-9):  The 35 U.S.C. 112(b) rejections are updated in view of amendments.  The claim objections are dropped in view of amendments.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “means for performing the following: controlling a communication of the user station with at least one other user station of the bus system…” (claim 1 lines 3-18 and claims 4-11), “means for performing the following: controlling a communication of the user station with at least one other user station of the bus system…” (claim 13 lines 2-17), “means for transmitting the transmission signal…” (claim 13 lines 18-20), and “means for transmitting the transmission signal…” (claim 14 lines 22-24) are limitations that invoke 35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  The specification does not disclose any structure corresponding to the “means for performing the following: controlling a communication of the user station with at least one other user station of the bus system…” (claim 1 lines 3-18 and claims 4-11), “means for performing the following: controlling a communication of the user station with at least one other user station of the bus system…” (claim 13 lines 2-17), “means for transmitting the transmission signal…” (claim 13 lines 18-20), and “means for transmitting the transmission signal…” (claim 14 lines 22-24).  The specification only discloses the claimed elements in Figures 1-9 and page 10 line 1 to page 28 line 19 as devices and blocks:  communication control device 11, evaluation block 151, bit length shortening block 152, bit length lengthening block 153, error frame counting block 154, and transceiver device 22.  The specification only discloses the claimed elements as devices and blocks for performing the claimed steps but does not disclose any structure, such as processors, hardware, and/or circuitry, to the devices and blocks.  
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 9 lines 2-3: the wording “…wherein the means is for further performing the following a bit length lengthening operation for lengthening…” is unclear.
b)  Claim 10 lines 2-3: the wording “…wherein the means is for further performing the following an error frame counting operation for counting…” is unclear.
c)  Claim 14: it is unclear if the “means for transmitting the transmission signal onto the bus of the bus system…” (lines 18-20) is part of the “bus system” (line 1) or the part of the “at least one of the user stations” (lines 4-5).




Allowable Subject Matter
Claims 1-15 are allowed (pending 35 U.S.C. 112(b) rejections):
The following is an examiner’s statement of reasons for allowance (pending 35 U.S.C. 112(b) rejections): 
Independent claims 1 and 15:
U.S. Publication No. 20140156893 to Monroe et al disclose in Figures 1-11 an apparatus (CAN controller) for a user station (any of node 1 - node N) for a serial bus system (CAN bus), comprising: 
Means for (CAN controller) performing the following:
Controlling a communication of the user station with at least one other user station of the bus system, and generating a transmission signal for transmission onto a bus of the bus system and/or receiving a signal from the bus.  The CAN controller of each of node 1 - node N configures each of node 1 - node N to transmit signals to other ones of node 1 - node N and receive signals from other ones of node 1 - node N.
Generating the transmission signal according to a frame...  The CAN controller of each of node 1 - node N generates signals according to a frame.
Generating the transmission signal so that the bits are transmittable onto the bus as a dominant state or a recessive state, so that the recessive state is overwritable by the dominant state.  Section 0007: Bits in the frame can be in the dominant state or a recessive state, and the recessive state is overwritable by the dominant state.  
…
Monroe et al do not disclose … generating the transmission signal according to a frame in which bits having a predetermined temporal length are provided.
U.S. Publication No. 20200084834 to Knoop et al disclose in Section 0056 wherein a frame can have bits of a predetermined temporal length.
However, none of the prior art disclose the limitations “…shortening in the transmission signal at least one bit, which is to be transmitted onto the bus as the dominant state, by a predetermined value in comparison to a bit that is to be transmitted onto the bus as the recessive state.”, and can be logically combined with Monroe et al and Knoop et al.

Independent claims 13 and 14:
U.S. Publication No. 20140156893 to Monroe et al disclose in Figures 1-11 a user station (any of node 1 - node N) for a serial bus system (CAN bus), comprising: a communication control device (CAN controller), comprising:
Means for (CAN controller) performing the following: 
Controlling a communication of the user station with at least one other user station of the bus system, and to generate a transmission signal for transmission onto a bus of the bus system and/or to receive a signal from the bus.  The CAN controller of each of node 1 - node N configures each of node 1 - node N to transmit signals to other ones of node 1 - node N and receive signals from other ones of node 1 - node N.
Generating the transmission signal according to a frame … The CAN controller of each of node 1 - node N generates signals according to a frame.
Generating the transmission signal so that the bits are transmittable onto the bus as a dominant state or a recessive state, so that the recessive state is overwritable by the dominant state.  Section 0007: Bits in the frame can be in the dominant state or a recessive state, and the recessive state is overwritable by the dominant state.  
…
Means for transmitting (CAN transceiver) the transmission signal onto the bus of the bus system, and transmitting the entire frame onto the bus in an operating mode for transmitting and receiving the frame in a first communication phase.  Sections 0010-0012: CAN transceiver of each of node 1 - node N transmits signals onto the bus and receives signals from the bus, wherein the CAN transceiver is not inactivated (claimed “first communication phase” since the claim does not specifically define “first communication phase”)

Monroe et al do not disclose generating the transmission signal according to a frame in which bits having a predetermined temporal length are provided.
U.S. Publication No. 20200084834 to Knoop et al disclose in Section 0056 wherein a frame can have bits of a predetermined temporal length.

However, none of the prior art disclose the limitations “…shortening in the transmission signal at least one bit, which is to be transmitted onto the bus as the dominant state, by a predetermined value in comparison to a bit that is to be transmitted onto the bus as the recessive state.”, and can be logically combined with Monroe et al and Knoop et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190026103 to Van Der Maas disclose in Figures 1-5 a CAN bus system wherein recessive bits can be over written by dominant bits.  Refer to Sections 0015-0069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
November 10, 2022